—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered April 14, 2000, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant established a prima facie case that the infant plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955).
The medical affidavit prepared by the infant plaintiff’s *587examining orthopedist in opposition to the motion failed to raise a triable issue of fact as to whether the infant plaintiff sustained a serious injury. The examining orthopedist failed to explain the nature of the infant plaintiff’s medical treatment, and did not explain the 4V2-year gap between the infant plaintiffs initial treatments by a neurologist and her visit to the examining orthopedist (see, Goldin v Lee, 275 AD2d 341; Smith v Askew, 264 AD2d 834; Decayette v Kreger Truck Renting, 260 AD2d 342; Williams v Ciaramella, 250 AD2d 763). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.